FIFTH DIVISION
                                MCFADDEN, P. J.,
                              RAY and RICKMAN, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                      June 14, 2018




In the Court of Appeals of Georgia
 A18A0452. LITTLE v. BOOKER.

      RICKMAN, Judge.

      Gwenette Little appeals from a stalking twelve-month protective order and

contends that appellee Linda Booker failed to meet the requirements of the relevant

statute. For the reasons that follow, we affirm.

      “The grant or denial of a motion for protective order generally lies within the

sound discretion of the trial court and will not be reversed absent an abuse of that

discretion.” (Citation and punctuation omitted.) Pilcher v. Stribling, 282 Ga. 166, 167

(647 SE2d 8) (2007).

      The record shows that on April 27, 2017, Booker filed a verified petition

against Little seeking a stalking temporary protective order under OCGA § 16-5-90
et seq.1 In the petition, Booker alleged that on or about March 31, 2017, as she rode

with her son to his job in Milledgeville, “[Little] had followed us all the way to

Milledgeville, and kept showing up around there like she was trying to find us.”

Booker also alleged that

      [Little] called the police and made two false reports on my sons. She has
      harassed me constantly[,] ma[d]e me feel uncomfortable, and keep[s]
      reports on me. Watching me and monitoring everything I do. She makes
      false statement[s] about me to others. She makes me feel threatened on
      a daily basis.


The court entered a temporary order and scheduled a hearing for May 9, 2017.

Following a joint hearing in both the Little and Bullard cases, the court found Little

to have knowingly and willfully violated OCGA § 16-5-90 et seq. and, among other

things, ordered Little not to come within 50 yards of Booker, her immediate family,

or their residence, place of employment, or school for a period of twelve months. The

court further ordered that Little not have any other type of contact with Booker or her

immediate family for the same period. On appeal, Little contends that the

preponderance of the evidence did not support the elements of such an order.

      1
        It appears from the record that Booker filed a separate action against Annette
Bullard, who apparently is a member of the Little household. Only Little’s case is
addressed in this appeal.

                                          2
      1. We first address this Court’s jurisdiction to hear the appeal. Because the

order on appeal expired on May 8, 2018, “the issues raised arguably are moot, and

mootness is a mandatory ground for dismissal.” (Citation and punctuation omitted.)

Baca v. Baca, 256 Ga. App. 514, 515 (1) (568 SE2d 746) (2002); see also OCGA §

5-6-48 (b) (3). But appeals are not moot where they involve “matters in which there

is intrinsically insufficient time to obtain judicial relief for a claim common to an

existing class of sufferers.” (Citation and punctuation omitted.) Collins v. Lombard

Corp., 270 Ga. 120, 121-122 (1) (508 SE2d 653) (1998); see also Inserection v. City

of Marietta, 278 Ga. 170, 171 (2) (598 SE2d 452) (2004) (“an appeal is not moot

where the alleged error is capable of repetition yet evades judicial review”).

“Accordingly, we must address whether the various issues are common to an existing

class, yet tend to evade review.” Baca, 256 Ga. App. at 516 (1).

      In Elgin v. Swann, 315 Ga. App. 809, 810 (1) (728 SE2d 328) (2012), this

Court held that although the six-month stalking protective order on appeal had

expired, the issues raised on appeal — the correct burden of proof and the sufficiency

of the evidence — were not moot for two reasons. First, the issues were capable of

repetition because they concerned whether the evidence showed “a pattern of

harassing or intimidating conduct and a potential for future stalking [that] could arise

                                           3
again in the context of another stalking protective order.” Id. at 810 (1). Second, the

issues were likely to evade review because “[a] stalking protective order is limited by

statute to a duration of 12 months, although it can later be renewed for a greater time

period or be made permanent.” Id. Further, the time constraints of the appellate courts

often leave insufficient time to address the merits of such an appeal. Id. For the same

reasons as in Elgin, we conclude the appeal in the present case is not moot. Compare

Baca, 256 Ga. App. at 516 (1) (appellate issues regarding the admission of evidence

in a hearing on a six-month protective order were “germane only to the temporary

order” and therefore moot); Birchby v. Carboy, 311 Ga. App. 538, 540 (2) (716 SE2d

592) (2011) (in appeal of twelve-month protective order, “enumerations regarding the

trial court’s failure to reopen the evidence, its failure to consider the pending divorce

action, and its denial of his motion for new trial” were moot given that order had

expired).

      2. Under the stalking statute,

      [a] person commits the offense of stalking when he or she follows,
      places under surveillance, or contacts another person at or about a place
      or places without the consent of the other person for the purpose of
      harassing and intimidating the other person.


OCGA § 16-5-90 (a) (1). The term “harassing and intimidating” is defined as

                                           4
      a knowing and willful course of conduct directed at a specific person
      which causes emotional distress by placing such person in reasonable
      fear for such person’s safety or the safety of a member of his or her
      immediate family, by establishing a pattern of harassing and
      intimidating behavior, and which serves no legitimate purpose.


Id. These elements of the offense must be established by a preponderance of the

evidence. Pilcher, 282 Ga. at 167.

      Construed in favor of the trial court’s decision, the evidence presented at the

hearing showed that Booker, a retired school teacher, lives with her two grown sons

across the street from the Little home. When Booker has had company or contractors

at her home, Little and Bullard2 have come outside to take pictures of the Bookers and

to make negative comments about the Booker family, including suggesting that the

Bookers are involved in criminal activity; these comments were loud enough to be

heard at the Booker home. Similarly, Little and Bullard have constantly watched the

Booker family and documented their comings and goings, including, on one recent

occasion, video-taping a repairman at the Little home.




      2
        Booker essentially testified that both defendants engaged in most of the
harassing acts.

                                          5
      Booker testified to specific incidents of harassment, as well. In November

2013, Little and Bullard accused Booker of insurance fraud and accused Booker’s son

of dealing drugs. Little and Bullard have also threatened to report the Bookers to the

police, namely to a drug task force investigator for Putnam County, for unspecified

behavior. On one occasion Booker observed Little driving her car in a manner such

that it appeared to Booker that Little was intentionally following Booker and her son

through town. Booker testified that the Little’s behavior was frightening and made

Booker feel physically threatened and bullied. Little’s and Bullard’s harassing

behavior has been increasing since Booker retired, and it was threatening her

reputation in the community. The Chief of Police testified on behalf of Booker that

Little and Bullard3 called him because the Bookers had a car parked in the yard that

had an out-of-town license tag, which the chief noted, was not illegal. He also

testified that Little and Bullard had filed “hundreds of reports. . . not only against the

Bookers, other people, too.”

      Although Little and Bullard testified in their own defense and denied Booker’s

allegations, the trial court specifically found that their testimony was not credible.



      3
          The chief testified that he received such calls from Little and Bullard.

                                             6
And at the hearing, the court found that Little and Bullard had unnecessarily harassed

Booker for years.

      “In reviewing the sufficiency of the evidence supporting a stalking protective

order, we do not weigh the evidence or assess witness credibility, and we construe the

evidence in favor of the findings of the trier of fact.” (Citation and punctuation

omitted.) Thornton v. Hemphill, 300 Ga. App. 647, 647 (686 SE2d 263) (2009).

Together with the allegations in the verified petition, the evidence presented at the

hearing was sufficient to show that Little had surveilled or contacted Booker at her

home and in public without her consent for the purpose of harassing and intimidating

Booker and her family. See OCGA § 16-5-90 (a) (1); Thornton, 300 Ga. App. at 649

(1). The evidence was also sufficient to show that Little’s conduct was knowing and

willful and that it placed Booker in reasonable fear for her safety or the safety of her

immediate family; it also showed a pattern of harassing and intimidating behavior,

serving no legitimate purpose. See OCGA § 16-5-90 (a) (1); Thornton, 300 Ga. App.

at 649 (1) (“The frequency and nature of [the defendant’s] contact and surveillance

was such that the trial court could conclude that it was done for the purpose of

harassing and intimidating [the plaintiff].”); compare Wright v. State, 292 Ga. App.

673, 676 (665 SE2d 374) (2008) (insufficient evidence that defendant’s actions

                                           7
placed plaintiff in reasonable fear for her safety by a pattern of harassing and

intimidating behavior given that she admitted she only felt fear for a “moment” and

did not ask nearby adults for help). We therefore find no abuse of discretion by the

trial court in concluding that a preponderance of the evidence supported a finding of

stalking against Little under OCGA § 16-5-90. See Anderson v. Mergenhagen, 283

Ga. App. 546, 548 (1) (642 SE2d 105) (2007) (we will not overrule the grant of a

protective order if there is any reasonable evidence to support it).

      Judgment affirmed. McFadden, P. J., and Ray, J., concur.




                                           8